108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Adam C. RISCH, Appellant.
No. 96-3488EM
United States Court of Appeals, Eighth Circuit.
Filed March 11, 1997.Submitted March 5, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
In an earlier appeal, we affirmed Adam C. Risch's drug conviction but remanded to permit the district court to consider whether Risch's sentence should be reduced under an amendment to the Sentencing Guidelines.  United States v. Risch, 87 F.3d 240, 243-44 (8th Cir.1996).  On remand, the district court sentenced Risch to the statutory minimum for an offense involving 100 or more marijuana plants.  Although Risch did not raise the issue in his first appeal, Risch now challenges the number of marijuana plants attributed to him.  Based on Risch's failure to raise this issue in his original appeal, we will not consider Risch's new claim.  See United States v. Kress, 58 F.3d 370, 373-74 (8th Cir.1995).  We overrule Risch's objection to the no-argument classification of this appeal.


2
We affirm Risch's sentence.